Citation Nr: 1504719	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  11-07 812	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office Pension Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for aid and attendance or by reason of being housebound.  



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from April 1973 to June 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran submitted a notice of disagreement and the statement of the case was issued by the San Juan, Puerto Rico RO.  The Veteran perfected his appeal.  The case was transferred to the Board from the Pension Center at the Philadelphia, Pennsylvania RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his VA Form 9, the Veteran requested that his VA hospitalization records from the past four years be obtained in conjunction with his appeal.  These records are not contained in the Veteran's claims file or Virtual files.  As such, the Veteran should be contacted to assess which VA facilities provided treatment.  In addition, since it has been over three years since his last aid and attendance/housebound examination, he should be afforded an examination which also takes into consideration the aforementioned VA records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and determine which VA facilities provided treatment.  Then, obtain and associate with the record copies of all clinical records of the Veteran's treatment.  

2.  Conduct an aid and attendance/housebound evaluation.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests should be accomplished.  

The examiner should opine as to whether the Veteran has the anatomical loss or loss of use of both feet, one hand and one foot, or is so helpless or blind or permanently bedridden as to need or require the regular aid and attendance of another person.  The examiner should comment on whether the Veteran is able to dress or undress himself, or to keep himself ordinarily clean and presentable; whether he has the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); whether the Veteran is unable to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.  

The examiner should also indicate if the Veteran is substantially confined to his dwelling and the immediate premises.  

A complete rationale for all opinions and conclusions should be provided.  

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

